FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         February 25, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 JERROD D. HUEY,

       Plaintiff - Appellant,

 v.                                                           No. 20-5038
                                                 (D.C. No. 4:20-CV-00021-CVE-FHM)
 STEVE KUNZWEILER, District Attorney                          (N.D. Okla.)
 for Tulsa County State, and State of
 Oklahoma,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

      Jerrod D. Huey appeals the district court’s dismissal of his complaint.

Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

      I. Background

      Mr. Huey is serving a life sentence for first degree murder. He filed a

complaint under 42 U.S.C. § 1983 challenging the constitutionality of Oklahoma’s



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
Postconviction DNA Act1 and seeking an injunction to have certain items in the

defendant’s custody transferred to an independent laboratory for DNA testing.

       The district court determined that the complaint should be dismissed after

reviewing it on initial screening under 28 U.S.C. § 1915A(a). Although the

complaint contains only one ground for relief, the court concluded that it could be

construed in three different ways. The court then dismissed the complaint in part for

lack of subject matter jurisdiction and in part for failure to state a claim upon which

relief may be granted, see 28 U.S.C. § 1915A(b)(1). This appeal followed.

       II. Discussion

       We review de novo a district court’s dismissal of a complaint for lack of

subject matter jurisdiction and for failure to state a claim upon which relief may be

granted. See Young v. Davis, 554 F.3d 1254, 1256 (10th Cir. 2009) (failure to state a

claim); Guttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir. 2006) (subject matter

jurisdiction).

       A. Dismissal for Lack of Subject Matter Jurisdiction

       In dismissing his complaint, in part, for lack of jurisdiction, the district court

took judicial notice of a motion that Mr. Huey filed in state court pursuant to

Oklahoma’s Postconviction DNA Act seeking DNA testing of certain items found at

the murder crime scene. The court further took judicial notice that the state court

denied the motion and the Oklahoma Court of Criminal Appeals affirmed that denial.



       1
           Okla. Stat. Ann. tit. 22, § 1373, et seq.
                                               2
Although Mr. Huey’s complaint does not discuss the substance of his motion or the

state court decisions,2 the district court determined that the “complaint could be

construed, in part, as . . . challenging the state court decisions denying his motion for

postconviction DNA testing.” Aplt. App. at 11. The district court therefore

concluded that “to the extent [Mr. Huey] urges this Court to review and reverse the

state court decisions denying his request for access to certain evidentiary items for

DNA testing, Rooker-Feldman bars his claim.” Id. at 12.

      The Rooker-Feldman doctrine bars federal district courts from reviewing

state-court judgments. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

283-84 (2005). More specifically, the doctrine bars review of “cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Id. at 284. But the Supreme Court explained in

Skinner v. Switzer, 562 U.S. 521, 532 (2011), that although “a state-court decision is

not reviewable by lower federal courts, . . . a statute or rule governing the decision

may be challenged in a federal action.”

      Mr. Huey argues that the district court erred in barring his claim based on

Rooker-Feldman because his complaint did not attack a state-court decision. He

asserts that his “challenge only attacked the constitutionality of Oklahoma’s

Post-Conviction DNA testing statutes and the adequacy of access to biological


      2
         The complaint does state: “Plaintiff has sought relief in the State Courts
with that relief being denied.” Aplt. App. at 31.
                                            3
material relying upon the Supreme Court’s opinion in Skinner . . . . ” Aplt. Br. at 7.

We agree that the district court’s construction of the complaint was too broad and

that there is no jurisdictional bar to Mr. Huey’s claim because his complaint does not

ask the district court to review and reject any state-court decision.

      Skinner involved a very similar situation to the one at issue here. The plaintiff

in Skinner was convicted of murder. 562 U.S. at 525. He later filed two separate

motions in state court to obtain DNA testing of certain evidence from the crime scene

under a statute Texas enacted after his conviction, but both of his motions were

denied. Id. at 527-28. The plaintiff next filed a federal action for injunctive relief

under § 1983, naming as the defendant the district attorney whose office prosecuted

him and who had custody of the evidence the plaintiff wanted to have DNA tested.

Id. at 529. The plaintiff “challenge[d], as denying him procedural due process,

Texas’ postconviction DNA statute ‘as construed’ by the Texas courts.” Id. at 530.

The defendant argued that the plaintiff’s challenge was jurisdictionally barred by the

Rooker-Feldman doctrine. Id. at 531.

      The Supreme Court disagreed that Rooker-Feldman barred the plaintiff’s

claim. Id. It explained: “If a federal plaintiff presents an independent claim, it is not

an impediment to the exercise of federal jurisdiction that the same or a related

question was earlier aired between the parties in state court.” Id. at 532 (brackets and

internal quotation marks omitted). It noted that the plaintiff was not “challeng[ing]

the adverse [state-court] decisions themselves”; instead, he was challenging “as

unconstitutional the Texas statute they authoritatively construed.” Id. Because “a

                                            4
statute or rule governing the [state-court] decision may be challenged in a federal

action,” the Supreme Court held there was no lack of subject matter jurisdiction over

the plaintiff’s federal suit. Id. at 532-33.

           Mr. Huey asserts that—just like the plaintiff in Skinner—he is not

challenging any adverse state-court decisions; instead, he is challenging the

constitutionality of Oklahoma’s Postconviction DNA statute. We agree with the

district court that Mr. Huey’s complaint “is not well-written and . . . is difficult to

follow.” Aplt. App. at 6 n.1. But we cannot agree with the district court’s

determination that the complaint could be construed as raising a challenge to the

state-court decisions denying Mr. Huey’s motion for access to certain evidentiary

items for DNA testing.3 As noted earlier, Mr. Huey’s complaint does not discuss his

motion or the state courts’ disposition of the motion. His complaint therefore cannot

be fairly read as seeking review and reversal of state-court decisions that he does not

even discuss. That he is seeking the same relief through this federal action that he

was denied in state court does not itself create a Rooker-Feldman problem. Just like

the plaintiff in Skinner, he is presenting an independent claim, and “it is not an

impediment to the exercise of federal jurisdiction that the same or a related question

was earlier aired between the parties in state court,” Skinner, 562 U.S. at 532



       3
         Mr. Huey is represented by counsel who filed the complaint on his behalf.
The complaint is therefore not entitled to the liberal construction given to pro se
pleadings. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). But, as the
district court noted, “in any civil case, the Court must construe the complaint ‘so as
to do justice.’” Aplt. App. at 6 n.1 (quoting Fed. R. Civ. P. 8(e)).
                                               5
(internal quotation marks omitted). Because Mr. Huey’s complaint challenges the

statute governing the state-court decisions and not the state-court decisions

themselves, there is no jurisdictional bar to his claim. See id. at 532-33.

      B. Dismissal for Failure to State a Claim

      The district court next determined that the “complaint could also be construed,

in part, as attempting to assert a violation of [Mr. Huey’s] due process rights as

interpreted in Brady v. Maryland, 373 U.S. 83 (1963).” Aplt. App. at 13. The

Supreme Court has explained that there is no due process right under Brady that

obligates the state to disclose evidence post-conviction; accordingly, Brady does not

provide the framework for analyzing a claim for obtaining evidence for

post-conviction DNA testing. See Dist. Att’y’s Off. for Third Jud. Dist. v. Osborne,

557 U.S. 52, 68-69 (2009). The district court therefore concluded that “to the extent

[Mr. Huey’s] complaint could be construed as asserting a Brady violation based on

the alleged suppression of evidence, the Court finds that the complaint must be

dismissed, in part, for failure to state a claim upon which relief may be granted.”

Aplt. App. at 13.

      Mr. Huey challenges the district court’s construction of his complaint as

asserting a Brady claim. We do not read Mr. Huey’s complaint as asserting a claim

for relief under Brady. Instead, we read the complaint as raising only one ground for

relief—that Oklahoma’s Postconviction DNA statute is constitutionally inadequate to

provide access to biological evidence in violation of Mr. Huey’s right to due process

under the Fourteenth Amendment. But our differing view on the Brady claim does

                                            6
not change our disposition of this appeal because we agree with the district court that

Mr. Huey’s complaint fails to state a plausible due process claim under the

Fourteenth Amendment.

       We first note that Osborne governs Mr. Huey’s due process claim. In

Osborne, the Court considered whether the petitioner “ha[d] a right under the

Due Process Clause to obtain postconviction access to the State’s evidence for DNA

testing.” 557 U.S. at 61. In resolving this question, Osborne “severely limit[ed] the

federal action a state prisoner may bring for DNA testing” because “Osborne rejected

the extension of substantive due process to this area and left slim room for the

prisoner to show that the governing state law denies him procedural due process.”

Skinner, 562 U.S. at 525 (citation omitted).

       In considering Mr. Huey’s due process challenge to the constitutionality of the

Oklahoma Postconviction DNA Act, the district court first determined that, to the

extent Mr. Huey’s complaint asserted a denial of his substantive due process rights,

the Supreme Court’s decision in Osborne foreclosed his claim. Mr. Huey does not

challenge this determination on appeal.

       The district court next determined that, to the extent Mr. Huey’s complaint

asserted a procedural due process violation, he failed to allege a plausible claim for

relief. In Osborne, the Court explained that the State “has more flexibility in

deciding what procedures are needed in the context of postconviction relief” because

a prisoner’s “right to due process is not parallel to a trial right, but rather must be

analyzed in light of the fact that he has already been found guilty at a fair trial, and

                                             7
has only a limited interest in postconviction relief.” 557 U.S. at 69. The Court held

that “[f]ederal courts may upset a State’s postconviction relief procedures only if

they are fundamentally inadequate to vindicate the substantive rights provided.” Id.

      Mr. Huey alleged in his complaint that “State law is inadequate to provide

equal protection under the law to Defendants seeking DNA testing because of the

ambiguity in the statutory scheme.” Aplt. App. at 28. He then focused on the

statutory requirement that “[a] court shall order DNA testing only if the court finds

. . . [a] reasonable probability that the petitioner would not have been convicted if

favorable results had been obtained through DNA testing at the time of the original

prosecution[,]” Okla. Stat. Ann. tit. 22, § 1373.4(A)(1). He alleged that this

requirement “is an unconstitutional deprivation to access biological material to prove

a person[’s] innocence with new evidence.” Aplt. App. at 29.

      The district court explained that “Osborne sets a high bar for a procedural due

process claim” and found that Mr. Huey failed to overcome it. Id. at 16. The court

noted that “in Osborne, the Supreme Court upheld Alaska’s procedures for seeking

postconviction DNA testing” and that Alaska’s law places “limits on eligibility for

relief, including, in relevant part, that the movant make a sufficiently compelling

showing of new evidence that establishes innocence.” Id. at 16-17 (internal quotation

marks omitted). The court further explained that “[s]imilar to Alaska’s procedures,

Oklahoma’s procedures require a sufficiently compelling showing that DNA testing

will establish innocence—namely, a reasonable probability that the outcome of trial

would have been different with favorable DNA evidence.” Id. at 17. The court

                                           8
determined that “placing limits on an offender’s access to DNA evidence does not

make Oklahoma’s Postconviction DNA Act fundamentally inadequate to vindicate

substantive rights.” Id. (citations, brackets, and internal quotation marks omitted). It

therefore found that Mr. Huey failed to state a plausible procedural due process

claim.

         In his appellate brief, Mr. Huey does not address Osborne or the district

court’s specific reasoning. Instead, he repeats much of what he alleged in his

complaint. We do not find his arguments persuasive. We also note that the Eleventh

and Ninth Circuits have upheld the constitutionality of Georgia’s and California’s

postconviction DNA statutes where prisoners challenged similar statutory language.

See Cromartie v. Shealy, 941 F.3d 1244, 1256-57 (11th Cir. 2019); Morrison v.

Peterson, 809 F.3d 1059, 1067-69 (9th Cir. 2015); see also Cromartie, 941 F.3d at

1252 (“Every court of appeals to have applied the Osborne test to a state’s procedure

for postconviction DNA testing has upheld the constitutionality of it.” (citing cases

from the First, Second, Ninth, and Eleventh Circuits)). In Morrison, the court held

that the prisoner had not shown “that the ‘reasonable probability’ requirement

violates ‘any recognized principle of fundamental fairness.’” 809 F.3d at 1069

(quoting Osborne, 557 U.S. at 69). The same holds true for Mr. Huey.

         III. Conclusion

         Because the district court gave multiple bases for dismissing Mr. Huey’s

complaint, our disagreement with the district court’s jurisdictional dismissal does not



                                             9
require reversal. Instead, we affirm the district court’s dismissal of Mr. Huey’s

complaint for failure to state a claim upon which relief may be granted.


                                           Entered for the Court


                                           Joel M. Carson III
                                           Circuit Judge




                                          10